PER CURIAM:
James King appeals from the district court’s order dismissing the appeal filed by King on behalf of Stanley James Development Corporation. The notice of appeal to this court was signed only by King, who is not an attorney. It is well settled that a corporation cannot appear in federal court except through its attorney. Rowland v. California Men’s Colony, 506 U.S. 194, 201-02, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED